 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to the following named immediate and full reinstatement totheir former or substantially equivalent positions,without prejudice to seniorityor other rights and privileges previously enjoyed,and make them whole forany loss of pay they may have suffered as the result of our discriminationagainst them:B. R. WatkinsStanley PrdaTravis MartinT. W. Jones-Y. G. LopezGeo.MikudaHerman MooreW. B. NeelyCalvin PerryDon L.PoindexterW. L. HeadrickRaymond JohnsonJohn VargasE. P. YbarraCelestus SmithB. A. RileyJ.W. YoungK. 0. LasaterJohn KennedyRobert E. McCulloughChas. L. ReedH. M. AblesForest L. JohnsonL. D. FolsomClarence DoddJ.R. Bunch, Jr.Clifford BeamonTommy J. ThomasR.M. TaylorJ.D. BarnesAlbertBellBilly Gene DuggerC. R. JohnsonBilly ThorpEarnestWilpitzJames N. SchoonoverC. E. HinesGarland MackAlex SmithLeon Lee, Jr.Bobby JacksonASSOCIATED WHOLESALE GROCERY of DALLAS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.MontgomeryWard & Co.andRetail Clerks International Asso-ciation,Local Union 345, AFL-CIO,Petitioner.Case No. 3-110-1815.October 18,1957SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn March 28, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the ThirdRegion among employees in the agreed appropriate unit. Followingthe election, the Regional Director served upon the parties a tally ofballots, showing that 16 votes were cast against, and 13 for, thePetitioner.On April 2, 1957, the Petitioner filed objections to the election.OnApril 25, 1957, the Acting Regional Director issued and served uponthe parties his report on objections, recommending that the objectionsbe overruled because not sufficiently specific under the Board's Rulesand Regulations.On June 24, 1957, the Board issued its Decisionand Direction, remanding the case to the Regional Director for investi-gation of the issues raised by the objections.'On July 29, 1957, the Regional Director issued and served uponthe parties a supplemental report on objections, recommending thatthe objections be overruled and that the Board issue a certification of1118 NLRB 310.119 NLRB No. 3. MONTGOMERY WARD & CO.53results of election.The Petitioner has filed timely exceptions; to thesupplemental report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Rodgers].Upon the entire record in this case, the Board makes the followingfindings of fact :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for purpose of collective bargaining within the meaningof Section 9 (b) of the Act :All selling and nonselling employees at the Employer's retail storeat Newark, New York, excluding the manager and assistant manager,guards, professional employees, and all supervisors as defined in theAct.5.The Regional Director found, with regard to the Petitioner'sobjections, that: At 9: 30 a. m. on the day before the election,' theEmployer's regional personnel manager, Kerin, addressed the as-sembled employees in the store; this speech contained no coercivestatements ; after the speech, Kerin spoke to individual employeesat their work locations concerning their personnel problems; he didnot discuss the election in these talks except in response to questionsasked by three employees; and he left the store about 3 p. m. that day.Citing theMall Tool Companycase,' the Regional Director foundno interference with the election in the foregoing conduct.A copy of Kerin's speech is attached to the Regional Director'ssupplemental report.The speech concludes with an invitation to theemployees to discuss with Kerin during the rest of the day any ques-tions they might have.In its exceptions, the Petitioner contends that Kerin's conductviolated the Board's rules against the delivery of prelection speecheswithin 24 hours before an election.4While conceding that the speechto the assembled employees occurred more than 24 hours before theelection, the Petitioner contends that the talks with individual em-ployees were merely an extension of the speech, in view of the invita-The election began 2 p. m.on March 28.112 NLRB 1313. In that case the Board held that an Employer's talks with individualemployees at their workbenches,during a preelection campaign,did notperse constituteinterference with the election.4 Peerless Plywood Company,107 NLRB 427. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion in the speech to the employees to discussquestionswith Kerin.Accordingly, the Petitioner contends that the Board should find that,as theseindividual talks continued until the 23d hour before theelection, they violated thePeerless Plywoodrule.Essentially, thePetitioner would have us treat as an integral part of a speech to amassedassembly of employees any conversations by an employer withindividual employees at their work locations which follow, and areproposed in, the speech.However, we do not believe that we shouldextend thePeerless Plywoodrule to the extent urged by the Petitioner.Accordingly, we find no merit in Petitioner's exceptions.As thePetitioner failed to receive a majority of the votes cast in the election,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was.notcast for Retail Clerks International Association, Local Union 345,AFL-CIO, and that said labor organization is not the exclusiverepresentative of the employees of the Employer in the unit heretoforefound appropriate.]Maclntyre Motor CompanyandTeamsters Local Union No. 190,affiliated with the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIOand Local No. 622, affiliated with the International Associationof Machinists,AFL-CIO,PetitionersRyan OldsmobileandTeamsters Local Union No.190, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and. Helpers of America,AFL-CIOand LocalNo. 622,affiliated with the International Association of Ma-chinists,AFL-CIO,Petitioners.Cases Nos. 19-RC-2021,19-RC-2025, 19-RC-2022, and 19-RC-2024.October 21, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the Na,tional Labor Relations Act, a consolidated hearing was held beforeHoward E. Hilbun, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean]Upon the entire record in this case, the Board finds :1.Maclntyre Motor Company and Ryan Oldsmobile, the Employersherein., are automobile dealers engaged in selling new cars, used cars,119 NLRB No. 15.